Name: Commission Regulation (EEC) No 1361/89 of 19 May 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 138/4 22 . 5 . 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1361 /89 of 19 May 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Having regard to Commission Regulation (EEC) No 3153 /85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 3521 /88 (4), and in particular Article 6 (3) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 4103/ 88 (5), as last amended by Regulation (EEC) No 1360/89 (6); Whereas Regulation (EEC) No 3153/85 lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 10 to 16 May 1989 for the Italian lira lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/ 85 , to an adjustment of the monetary compensatory amounts applicable for Italy in respect of the cereals , milk and milk products , sugar and certain processed products sector, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 4103/88 is hereby amended as follows : 1 . The column ' Italy' in Parts 1 and 7 of Annex I is replaced by that given in Annex I hereto . 2 . In the column 'Italy' in Part 5 of Annex I , the figure 15 opposite f is replaced by 10 . 3 . Annexes II, III and IV are replaced by Annexes II, III and IV hereto. Article 2 This Regulation shall enter into force on 22 May 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1989. For the Commission Ray MAC SHARRY Member ofthe Commission ') OJ No L 164, 24 . 6 . 1985 , p. 6 . l) OJ No L 182, 3 . 7 . 1987, p. 1 . J) OJ No L 310, 21 . 11 . 1985 , p. 4 . 4) OJ No L 307, 12 . 11 . 1988 , p. 28 . 5) OJ No L 364, 30 . 12 . 1988 , p. 1 . ') See page 1 of this Official Journal . 22 . 5 . 89 Official Journal of the European Communities No L 138/5 ANNEX / PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Etc 0709 90 60 0712 90 19 1001 10.10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 11-1 11-1 11-2 11-3 11-3 11-1 11-1 7285 7286 7287 7288 7289 7285 7286 - 1 000 kg - 5 428 5 428 8 358 8 358 5 428 5 428 5 156 5 156 5 156 4 950 4 950 5 428 5 428 5 156 5 156 6 580 6 200 7 599 2 442 5 259 5 049 5 259 5 259 10 943 7 107 6 930 7 870 7 633 7 870 5 536 5 259 7 219 5 259 5 259 5 536 5 259 5 259 No L 138 /6 Official Journal of the European Communities 22 . 5 . 89 I Positive II Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands ' Ft Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 11-1 11-1 11-1 11-1 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 11-5 7285 7286 7285 7286 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 7295 C) - 1 000 kg - 5 049 5 536 5 259 5 259 5 259 7219 5 049 8 910 5 536 5 259 5 970 5 259 5 259 5 259 7 219 8 250 5 259 5 049 6 930 5 049 5 049 5 536 5 536 5 536 5 259 5 259 5 536 5 259 5 259 5 259 5 536 5 259 5 536 5 259 5 259 5 259 4 071 1 628 9 661 7219 9 178 6 858 7 992 8 786 8 786 22 . 5 . 89 Official Journal of the European Communities No L 138 /7 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France . FF Greece Dr Ireland £ Irl Portugal Esc - I I - 1 000 kg - 1108 12 00 11-5 7294 l 7 949 l 11-5 7295 O 7 949 1108 13 00 11-6 7296 \ I 7 949 I 11-6 7297 (') 7 949 1108 14 00 11-5 7294 \ 7 949 11-5 7295 o \ 7 949 1108 19 90 11-5 7294 \ 7 949 \ 11-5 7295 o 7 949 1109 00 00 \ 11 957 1702 30 91 17-9 7318 \ 10 370 1702 30 99 17-9 7318 \ 7 949 1702 40 90 I \ 7 949 1702 90 50 \ I 7 949 1702 90 75 I \ 10 844 1702 90 79 \ \ 7 580 2106 90 55 \ \ 7 949 2302 10 10 23-1 7622 \ I  23-1 7623 l 2 242 2302 10 90 \ I 4 643 2302 20 10 \ \ 2 242 2302 20 90 I Il\ 4 643 2302 30 10 II\ 2 242 2302 30 90 II\ 4 803 2302 40 10 \ III 2 242 2302 40 90 I III 4 803 2303 10 11 I IIl 10 528 2309 10 11 23-2 7624 0  23-2 7625 o \ 651 2309 10 13 23-8 7541 (2X )  23-8 7542 OO  23-8 7543 OO  23-8 7544 OO  23-8 7545 oo  23-8 7546 OO  23-8 7547 oo  23-8 7548 (2 )( 3)  23-8 7549 OO  23-8 7550 oo 651 23-8 7551 oo 651 23-8 7552 oo 651 23-8 7626 oo 651 23-8 7627 oo 651 23-8 7628 oo 651 23-8 7629 oo 651 23-8 7630 oo 651 22 . 5 . 89No L 138 / 8 Official Journal of the European Communities Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fi Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ li - 1 000 kg - 2309 10 13 23-8 7631 OO 651 2309 10 31 23-3 7624 o  \ 23-3 7691 o 2 062 2309 10 33 23-9 7541 OO  23-9 7542 TO  23-9 7543 OO  23-9 7544 TO  23-9 7545 OO  23-9 7546 OO I -  23-9 7547 OO  23-9 7548 OO  23-9 7549 OO  23-9 7645 OO 2 062 23-9 7646 OO 2 062 23-9 7647 OO 2 062 23-9 7648 OO 2 062 23-9 7649 OO 2 062 23-9 7650 OO 2 062 23-9 7651 OO 2 062 - 23-9 7652 OO 2 062 23-9 7653 OO 2 062 2309 10 51 23-4 7624 o  23-4 7692 o 4 071 2309 10 53 23-10 7541 OO  23-10 7542 OO  23-10 7543 OO  23-10 7544 OO  23-10 7545 OO  23-10 7546 do  23-10 7547 OO  23-10 7548 OO  23-10 7549 OO  23-10 7654 OO 4 071 \ 23-10 7655 OO 4 071 23-10 7656 OO 4 071 23-10 7657 OO 4 071 23-10 7658 OO 4 071 23-10 7659 OO 4 071 23-10 7660 OO 4 071 23-10 7661 OO 4 071 23-10 7662 OO 4 071 2309 90 31 23-5 7624 o  1 23-5 7693 o 651 2309 90 33 23-11 7541 OO  23-11 7542 OO  22 . 5 . 89 Official Journal of the European Communities No L 138 /9 Positive Negative Germany Spam Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands Fl United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc 1 000 kg  2309 90 33 651 651 651 651 651 651 651 651 651 2 062 2309 90 41 2309 90 43 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7543 7544 7545 7546 7547 7548 7549 7663 7664 7665 7666 7667 7668 7669 7670 7671 7624 7694 7541 7542 7543 7544 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 7624 7695 7541 7542 7543 7544 7545 7546 7547 OO 2 062 2 062 2 062 2 062 2 062 2 062 2 062 2 062 2 062 4 071 2309 90 51 2309 90 53 No L 138 / 10 Official Journal of the European Communities 22 . 5 . 89 Positive Negative Germany Spain Denmark Italy France Greece Irrlnnd PortugalCN-code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands Fl United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr S Irl r.sc 1 000 kg  2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 2)C 2)C 2)C 2)C 2)C 2)C 2)C 2)C 2)(J 2)(3 2)C 4 071 4 071 4 071 4 071 4 071 4 071 4 071 4 071 4 071 (') When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch , expressed as dry matter, per 1 000 kg of the product. ( 2) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular , the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (J ) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677 / 85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 22 . 5 . 89 Official Journal of the European Communities No L 138 / 11 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN-code Table \dditionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-1C 17-1C 1 7-1 C 17-7 7-11 7-11 7-11 17-12 17-1C 17-1C 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 (') (') (') (') (') C) C) 0 0 C) O O O C) 0 C) o (*)  100 kg 795 795 795 795 795 795 795 795 953 953 953  100 kg of dry matter  953 953 953  °/o sucrose content and 100 kg net  9,53 9,53 9,53  100 kg of dry matter  953  % sucrose content and 100 kg net  9,53 9,53 9,53 9,53 9,53 9,53 9,53  100 kg of dry matter  953  % sucrose content and 100 kg net  9,53 9,53 9,53 No L 138 / 12 Official Journal of the European Communities 22 . 5 . 89 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3 ) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). ( J ) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3 ) The sucrose content , including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970 , p. 1 ) in the case of exports . 22 . 5 . 89 Official Journal of the European Communities No L 138 / 13 ANNEX II Monetary coefficients Products Member States Germany Netherlands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  1,186  0,941  Milk and milk products   1,019     1,186  0,941  Pigmeat -I -I \ 1,163    Sugar  1,067   1,010 1,020 1,188 1,021 0,950 1,010  Cereals  1,067   1,020 1,020 1,188 1,021 0,950  Eggs and poultry and albumins   1,016     - 1,273  0,976  Wine  \ \ \   1,153 0,985  Processed products (Regulation \ I (EEC) No 3033 / 80): \ IIIl IlIl II  to be applied to charges   1,019     1,186 I-I 0,941 1,010  to be applied to refunds : l \ l l l l  cereals  1,067   1,020 1,020 1,188 1X21 0,950  milk  1,019      1,186  0,941  sugar  1,067   1,010 1,020 1,188 1,021 0,950  Jams and marmalades Il IlliIl Il (Regulation (EEC) No 426/86)       1,188     Olive oil sector        1,103   ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,85276 66,1022 55,2545 Dkr 0,527582 12,2248 10,2187 DM 0,138312 3,20488 2,67895 FF 0,463881 10,7487 8,98483 F1 0,155842 3,61108 3,01849 £ Irl 0,0516294 1,19632  £ 0,0431567  0,835894 Lit  2 317,14 1 936,88 Dr 11,7072 271,271 226,754 Esc 11,3433 262,841 219,707 Pta 8,52260 197,480 165,073 No L 138 / 14 Official Journal of the European Communities 22 . 5 . 89 ANNEX IV Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of the following countries, from 22 May 1989 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from United Kingdom Cereals Eggs and poultry and albumins Sugar 0,418691 0 0,418691 1 July 1989 1 July 1989 1 July 1989 Italy Cereals Sugar 0 0 1 July 1989 1 July 1989 France Cereals Sugar 0 0 1 July 1989 1 July 1989 Greece Cereals Olive oil sector Eggs and poultry and albumins Pigmeat Sugar Wine 0,141849 0 0 0 0,141849 0 1 July 1989 1 November 1989 1 July 1989 1 July 1989 1 July 1989 1 September 1989 Ireland Cereals Sugar 0 0 1 July 1989 1 July 1989 Spain Wine 0,660972 1 September 1989 Portugal Sugar 0 1 July 1989